DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
Claims 1-10 are currently pending in this application and are subject to examination herein.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “where the internal wall is a concave shape” (claim 3 at lines 1-2) must be shown or the feature(s) canceled from the claim(s).  Similarly, the “identification set consisting of: an alphanumeric identification, a human user’s name, a symbolic shape, a company brand, a numeric identification number, a QR code, a barcode, and an RFID tag” (claim 8 at lines 2-4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Specification
The disclosure is objected to because of the following informalities:  the Specification refers to Figs. 1A and 1B (para. [0017]).  However, Figs. 1A and 1B do not appear to be contained within the Drawings, but rather only Fig. 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The added limitations of claim 8 relate only to printed matter limitations that do not further limit the claim from which it depends.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (citing In re Gulack, 703 F.2d 1381, 1386, 217 USPQ 401, 404 (Fed. Cir. 1983). For instance, indicia on a measuring cup perform the function of indicating volume In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. For instance, where a hatband places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband, the hatband performs a function with respect to the string of numbers. See Gulack, 703 F.2d at 1386-87, 217 USPQ at 405.  The display of identification material in claim 8 does not exhibit a functional relationship with the apparatus and, therefore, is not given patentable weight.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Because the printed matter claimed in claim 8 does not exhibit a functional relationship to the underlying apparatus, the Examiner rejects claim 8 under 35 U.S.C. 112(d) as failing to further limit claim 1 from which claim 8 depends.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2006/0131458 to Hendry. 
Regarding claim 1, Hendry discloses a fishing line retention device (device 10) (Figs. 1, 2; paras. [0001], [0007], [0019]-[0021], [0023]) for retaining an amount of fishing line (material 22, such as fishing line) (Fig. 2; paras. [0001], [0007], [0019], [0021]) to a spool (spool or cylinder 24) (Fig. 2; paras. [0021], [0022]); the fishing line retention device (device 10) (Figs. 1, 2; paras. [0001], [0007], [0019]-[0021], [0023]) comprising: 
a main circular band (flexible band 14) (Figs. 1-4; paras. [0019]-[0021], [0023]), having an internal wall (see Figs. 1, 3, 4) and an outer wall (see Figs. 1, 3, 4); 
a grip tab (securing element 20) (Figs. 1-4; paras. [0019]-[0021]), adjoined to the outer wall (see Figs. 1-4) of the main circular band (flexible band 14) (Figs. 1-4; paras. [0019]-[0021], [0023]); 
wherein a user can move the main circular band (flexible band 14) (Figs. 1-4; paras. [0019]-[0021], [0023]) by grasping the grip tab (securing element 20) (Figs. 1-4; paras. [0019]-[0021]).
However, Hendry does not expressly disclose that the main circular band contacts the spool.  Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Henry by modifying the width of the main circular band such that the main circular band contacts the spool in order to cover and protect a greater amount of the material, such as fishing line, from light and/or damage while stored on the spool.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Henry by modifying the width of the main circular band such that the main circular band contacts the spool, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 2, Hendry teaches the fishing line retention device of claim 1 (see above).  Furthermore, Hendry teaches a fishing line retention device (device 10) (Figs. 1, 2; paras. [0001], [0007], [0019]-[0021], [0023]) wherein the internal wall (see Figs. 1, 3, 4) is shaped to have at least one flat side (see Figs. 1-4).
Regarding claim 3, Hendry teaches the fishing line retention device of claim 1 (see above).  Furthermore, Hendry teaches a fishing line retention device (device 10) (Figs. 1, 2; paras. [0001], [0007], [0019]-[0021], [0023]) wherein the internal wall is a concave shape (e.g., internal wall of device 10 is a concave shape that forms a circle) (see Figs. 1, 2).
Regarding claim 4, Hendry teaches the fishing line retention device of claim 1 (see above).  Furthermore, Hendry
Regarding claim 5, Hendry teaches the fishing line retention device of claim 1 (see above).  Furthermore, Hendry teaches a fishing line retention device (device 10) (Figs. 1, 2; paras. [0001], [0007], [0019]-[0021], [0023]) wherein the grip tab (securing element 20) (Figs. 1-4; paras. [0019]-[0021]) is hollow (e.g., having opening 28 therein) (Figs. 3, 4; para. [0023]).
Regarding claim 7, Hendry teaches the fishing line retention device of claim 1 (see above).  However, Hendry does not expressly disclose or teach a fishing line retention device wherein the main circular band is made from at least one member of a material set consisting of: a rubber material, an elastomer material, a thermoplastic material, a silicone material, a nitrile material, a vinyl material, and a neoprene material.  Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line retention device taught in Hendry such that the main circular band is made from at least one member of a material set consisting of:  a rubber material, an elastomer material, a thermoplastic material, a silicone material, a nitrile material, a vinyl material, and a neoprene material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 8, Hendry teaches the fishing line retention device of claim 1 (see above).  However, Hendry does not disclose or teach a fishing line retention device wherein the outer wall of the main circular band further comprises at least one member of an identification set consisting of: an alphanumeric identification, a human user's name, a symbolic shape, a company brand, a numeric identification number, a QR code, a barcode, and an RFID tag.  Nevertheless, display of an identification set on the fishing line retention device is determined to be non-functional printed matter.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. In re Gulack, 703 F.2d 1381, 1386, 217 USPQ 401, 404 (Fed. Cir. 1983). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. For instance, where a hatband places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband, the hatband performs a function with respect to the string of numbers. See Gulack, 703 F.2d at 1386-87, 217 USPQ at 405.  The display of an identification set in claim 8 does not exhibit a functional relationship with the apparatus and, therefore, is not given patentable weight.
Regarding claim 9, Hendry teaches the fishing line retention device of claim 1 (see above).  Furthermore, Hendry teaches a fishing line retention device (device 10) (Figs. 1, 2; paras. [0001], [0007], [0019]-[0021], [0023]) wherein the main circular band (flexible band 14) (Figs. 1-4; paras. [0019]-[0021], [0023]) is devoid of contact (see Fig. 2) with the spool.
Regarding claim 10, Hendry teaches the fishing line retention device of claim 1 (see above).  Furthermore, Hendry teaches a fishing line retention device (device 10) (Figs. 1, 2; paras. [0001], [0007], [0019]-[0021], [0023]) wherein the main circular band (flexible band 14) (Figs. 1-4; paras. [0019]-[0021], [0023]) is textured (e.g., cloth) (para. [0020]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendry as applied to claim 1 above, and further in view of U.S. Pat. No. 394,996 to Pratt et al. (“Pratt”).
Regarding claim 4, Hendry teaches the fishing line retention device of claim 1 (see above).  However, to the extent that Applicant may argue that Hendry fails to teach that the internal wall is a convex shape, Pratt teaches a line retention device having an internal wall (internal wall of annular trough C) (see Figs. 1-6) that is a convex shape (see Fig. 6).  It would have been obvious to one having Hendry to have an internal wall that is a convex shape, as taught in Pratt, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1395-97 (2007).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendry as applied to claim 1 above, and further in view of U.S. Pat. No. 9,955,679 to Galhardo et al. (“Galhardo”).
Regarding claim 6, Hendry teaches the fishing line retention device of claim 1 (see above).  However, Hendry does not expressly disclose a fishing line retention device wherein the fishing line retention device further comprises a plurality of grip tabs.  Nevertheless, Galhardo teaches a fishing line retention device (line trapping mechanism 12) (Figs. 1-13; Col. 3, lines 23-45; col. 4, line 21 to col. 5, line 3) that includes a plurality of grip tabs (tab members 46) (Figs. 1-13; Col. 4, lines 34-46).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line retention device taught in Hendry to include a plurality of grip tabs as taught in Galhardo, in order to provide ease of removal of the retention device from the spool and to provide multiple locations from which to pull fishing line.   Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line retention device taught in Hendry to include a plurality of grip tabs as taught in Galhardo, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. Nos. 6,792,712 to Houg-Blymyer; 5,639,043 to Baird; 5,246,185 to Vincent; 5,775,625 to Shimomura; 5,449,128 to Crisci, Jr. relate to fishing line retention devices.  U.S. Pat. Nos. 6,637,689 to Vega; 954,562 to Cone; and 693,854 to Gamble relate to thread restraining devices for bobbins or spools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAUDE J BROWN/Primary Examiner, Art Unit 3643